
	
		II
		110th CONGRESS
		1st Session
		S. 1724
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Ensign (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain
		  Bureau of Land Management land in the State of Nevada to the Las Vegas Motor
		  Speedway, and for other purposes.
	
	
		1.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal
			 land means the approximately 115 acres of Bureau of Land Management land
			 identified on the map as Lands identified for Las Vegas Speedway Parking
			 Lot Expansion.
			(2)MapThe term map means the map
			 entitled Las Vegas Motor Speedway Improvement Act, dated
			 February 4, 2005, and on file in the Office of the Director of the Bureau of
			 Land Management.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			2.Conveyance of federal
			 land to nevada speedway
			(a)In
			 generalIf, not later than 30
			 days after the date of completion of the appraisal required under subsection
			 (b), Nevada Speedway, LLC, submits to the Secretary an offer to acquire the
			 Federal land for the appraised value, notwithstanding the land use planning
			 requirements of section 202 and 203 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall, not later than 45 days
			 after the date of the offer, convey to Nevada Speedway, LLC, all right, title,
			 and interest in and to the Federal land, subject to valid existing
			 rights.
			(b)Appraisal
				(1)In
			 generalNot later than 120
			 days after the date of enactment of this Act, the Secretary shall complete an
			 appraisal of the Federal land.
				(2)Applicable
			 lawThe appraisal under
			 paragraph (1) shall be conducted in accordance with—
					(A)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
					(B)the Uniform Standards of Professional
			 Appraisal Practice.
					(3)CostsAll costs associated with the appraisal
			 required under paragraph (1) shall be paid by Nevada Speedway, LLC.
				(c)Payment of
			 considerationNot later than
			 30 days after the date on which the Federal land is conveyed under subsection
			 (a), as a condition of the conveyance, Nevada Speedway, LLC, shall pay to the
			 Secretary an amount equal to the appraised value of the Federal land, as
			 determined under subsection (b).
			(d)Costs of
			 conveyanceAs a condition of
			 the conveyance, any costs of the conveyance under subsection (a) shall be paid
			 by Nevada Speedway, LLC.
			(e)ReversionIf Nevada Speedway, LLC, or any subsequent
			 owner of the Federal land conveyed under subsection (a), uses the Federal land
			 for purposes other than a parking lot for the Nevada Speedway, all right,
			 title, and interest in and to the land (and any improvements to the land) shall
			 revert to the United States at the discretion of the Secretary.
			(f)Disposition of
			 proceedsThe Secretary shall
			 deposit the proceeds from the conveyance of Federal land under subsection (a)
			 in the Federal Land Disposal Account established under section 206(a) of the
			 Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)).
			3.Withdrawal of federal
			 landExcept as provided in
			 section 2(a) and subject to valid existing rights, the Federal land is
			 withdrawn from—
			(1)all forms of entry, appropriation, and
			 disposal under the public land laws;
			(2)location, entry, and patent under the
			 mining laws; and
			(3)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
			
